                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

              Plaintiff,

       v.                                                   ORDER
                                                            Criminal No. 15-48 ADM
Lee Andrew Paul,

            Defendant.
______________________________________________________________________________

Lee Andrew Paul, pro se.
______________________________________________________________________________

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Lee Andrew Paul’s (“Paul”) Motion for Relief from Final Judgment [Docket No. 265]

(“Motion”) pursuant to Federal Rule of Civil Procedure 60(b)(6) and (d). Paul requests relief

from the judgment denying his 28 U.S.C. § 2255 motion. For the reasons set forth below, the

Motion is denied.

       In December 2015, a jury returned a verdict finding Paul guilty of three counts of

commercial sex trafficking in violation of 18 U.S.C. § 1591(a). Jury Verdict [Docket No. 98].

He was sentenced to a prison term of 396 months on each of the three counts, to be served

concurrently. Sentencing J. [Docket No. 147] at 2; Sentencing Tr. [Docket No. 169] at 46.

       Paul appealed his conviction, and the Eighth Circuit affirmed. See United States v. Paul,

885 F.3d 1099 (8th Cir. 2018). The Supreme Court denied Paul’s writ of certiorari on October 1,

2018. See Paul v. United States, 139 S. Ct. 290 (2018).

       Paul then filed in September, 2019 a Motion to Vacate, Set Aside, or Correct Sentence

under 28 U.S.C. § 2255 [Docket No. 203] (“2255 Motion”). Paul’s memorandum in support of

the § 2255 Motion spanned 74 pages. See Mem. Supp. Mot. [Docket No. 204]. Paul requested a
60-day extension to file a reply to the Government’s opposition brief. See Mot. Extension Time

[Docket No. 217]. Paul argued the additional time was needed because he is not a lawyer, does

not have a college education, and had limited access to the prison’s law library. Id. The Court

granted the extension for the full amount of time requested. Order [Docket No. 218]. Paul filed

a 23-page reply brief on the final day of the extended deadline in March of 2020. See Reply

[Docket No. 219] at 23.

       On April 24, 2020, the Court denied Paul’s § 2255 Motion. See Mem. Op. Order

[Docket No. 226]. Judgment was entered against him on April 27, 2020. See Judgment [Docket

No. 227] (“April 2020 Judgment”).

       In May 2020, Paul sought relief from the April 2020 Judgment by filing a Motion to

Alter or Amend Judgment [Docket No. 233] under Federal Rule of Civil Procedure 59(e). Paul

argued that the Court “overlooked” seven factual or legal arguments made in his § 2255 Motion.

The Court denied Paul’s Rule 59(e) Motion. See Order [Docket No. 239].

       Paul appealed the April 2020 Judgment to the Eighth Circuit. See Notice Appeal [Docket

No. 236]. On September 23, 2020, the Eighth Circuit denied Paul’s application for a certificate

of appealability and dismissed the appeal. See USCA J. [Docket No. 250].

       On April 26, 2021, Paul filed the present Motion under Rule 60(b)(6) and (d). The

Motion represents yet another challenge to the April 2020 Judgment. Paul argues that the claims

in his pro se § 2255 motion were not properly presented to the Court due to Paul’s lack of

education, poor writing skills, and inability to properly investigate the record. He contends that

these circumstances constitute a defect in his § 2255 proceedings, and asks the Court to reopen

the proceedings so that the claims may be properly raised.




                                                 2
       A court may grant relief under Rule 60(b) for any “reason that justifies relief.” Fed. R.

Civ. P. 60(b)(6). When a defendant files a Rule 60(b) motion following the dismissal of a

habeas petition, the district court should conduct a “brief initial inquiry to determine whether the

allegations in the Rule 60(b) motion in fact amount to a second or successive collateral attack

under either 28 U.S.C. § 2255 or § 2254.” Boyd v. United States, 304 F.3d 813, 814 (8th

Cir.2002). A Rule 60(b) motion constitutes a successive § 2255 motion if it raises issues that

were or could have been raised in the first § 2255 motion. United States v. Matlock, 107 F.

App’x 697, 698 (8th Cir. 2004). Conversely, a Rule 60(b) motion is not appropriately treated as

a successive habeas petition if the Rule 60(b) motion attacks the integrity of the federal habeas

proceedings themselves, as opposed to arguing the merits of a habeas claim. Gonzalez v.

Crosby, 545 U.S. 524, 532 (2005).

       Here, Paul’s Motion presents claims that were or could have been raised in his § 2255

motion. As such, the Motion is a successive collateral attack under § 2255. Paul may not file a

second or successive § 2255 action without first obtaining authorization from the Eighth Circuit

Court of Appeals. See Boyd, 304 F.3d at 814 (“[O]ur authorization [is] a prerequisite under 28

U.S.C. § 2244(b)(3) . . . to the filing of a second or successive habeas petition.”). Because Paul

has not complied with the authorization requirement, the Motion is dismissed.

       Accordingly, IT IS HEREBY ORDERED that Defendant Lee Andrew Paul’s Motion

for Relief from Final Judgment [Docket No. 265] is DENIED.

                                                      BY THE COURT:



                                                          s/Ann D. Montgomery
                                                      ANN D. MONTGOMERY
                                                      U.S. DISTRICT COURT

Dated: May 12, 2021



                                                 3
